Citation Nr: 1626623	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of an avulsion fracture of the right ankle. 

2.  Entitlement to a rating in excess of 10 percent for a healed fracture of the 5th metatarsal of the left foot with residual hardware and scar, to include restoration of a 20 percent rating from April 13, 2012.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee. 

4.  Entitlement to an initial rating in excess of 10 percent for a low back strain. 

5.  Entitlement to an initial rating in excess of 10 percent for a left ankle strain. 

6.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae and tinea versicolor, to include restoration of a separate 30 percent rating for tinea versicolor from July 1, 2014. 

7.  Entitlement to a compensable rating for left knee scars, to include restoration of a 10 percent rating from April 13, 2012.  

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, an August 2010 rating decision issued by the RO in Baltimore, Maryland, and November 2012, March 2013, and April 2014 rating decisions issued by the RO in Waco, Texas.  Jurisdiction over the claims file is currently held by the Waco RO.  

The issues of entitlement to an increased rating for pseudofolliculitis barbae and tinea versicolor and left knee scars have been perfected, but not yet certified to the Board.  The Board's review of the claims file does not indicate that the RO is still taking action on these issues and the Board will therefore accept jurisdiction over the claims at this time.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015); see also 38 C.F.R. § 19.35 (stating that certification of issues on appeal by the agency of original jurisdiction is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.).

The increased rating claims on appeal are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right knee disability was initially denied in unappealed August 2005 rating decision.  

2.  The evidence received since the August 2005 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current right knee patellofemoral syndrome is related to his active duty service. 


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the August 2005 rating decision denying entitlement to service connection for a right knee disorder, and the criteria to reopen the claim, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.  The criteria for service connection for a right knee disability, diagnosed as patellofemoral syndrome, are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for a right knee disability was initially adjudicated and denied in an August 2005 rating decision.  At that time, the RO found that the evidence did not establish a clinical diagnosis of the claimed disorder.  The Veteran did not appeal the August 2005 denial of the claim and the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

A claim which has been finally denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that a claim shall be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the August 2005 rating decision includes treatment records from several private health care providers, VA examination reports and medical opinions dated in April 2012 and February 2013, and the Veteran's testimony at a January 2016 hearing before the Board.  The medical evidence includes consistent diagnoses of right knee patellofemoral syndrome and the Veteran credibly testified at his hearing before the Board in January 2016 that he had experienced right knee pain and other symptoms of a chronic disability since active service.  This medical and lay evidence is new as it was not of record at the time of the August 2005 rating decision, and is material as it relates to an element of the claim that was not previously established-the presence of a current disability.  The Board finds that the evidence is new and material, and therefore, the claim for entitlement to service connection for a right knee disability is reopened.  

Reopened Claim

The Veteran contends that service connection is warranted for a right knee disability as it was incurred during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran has a current right knee disability; private treatment records document regular diagnoses of right knee patellofemoral syndrome since March 2010, and a December 2012 magnetic resonance imaging (MRI) report confirmed the presence of right patellofemoral tendonitis.  VA examinations performed in April 2012 and February 2013 also identified right knee patellofemoral syndrome.  

Service treatment records show that the Veteran was seen in February 1997, with complaints of bilateral knee pain and was diagnosed with patellofemoral syndrome.  

The record demonstrates a link between the Veteran's current right knee disability and the in-service injury.  Patellofemoral syndrome was diagnosed during active duty and this disorder has been consistently identified by various post-service examiners.  The Veteran has also credibly reported experiencing continuous right knee pain since service.  Although the record contains a February 2013 VA medical opinion weighing against the claim, an April 2012 VA examiner clearly found that the Veteran's right knee condition was the same as that diagnosed during service in February 1997.  The Board finds the April 2012 medical opinion is more probative than the February 2013 opinion.  Accordingly, all the elements necessary for establishing service connection are met and the Veteran's claim is granted.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a right knee disability is granted.

Service connection for right knee patellofemoral syndrome is granted. 


REMAND

Additional development is necessary before a decision may be rendered with respect to the remaining claims on appeal.  The Board finds that efforts must be made to obtain additional records of private treatment identified by the Veteran at the January 2016 hearing before the Board.  VA examinations are also necessary to determine the current severity of the service-connected right ankle, left foot, left knee, low back, left ankle, and skin disabilities.  The Veteran testified that these disabilities have worsened since they were last examined by VA, and new VA examinations are required by the duty to assist.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); VAOPGCPREC 11-95, 60 Fed. Reg. 43,186 (1995).   

Finally, a remand is required with respect to the claim for entitlement to a compensable rating for left knee scars, to include restoration of a 10 percent evaluation from April 13, 2012.  The claim was adjudicated in an October 2009 rating decision and a notice of disagreement was received from the Veteran, also in October 2009.  A statement of the case has not been issued in response to the Veteran's disagreement and a remand is therefore required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include records from the Veteran's private providers in Texas, Drs. S. S. and C. T.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.   

Regardless of the Veteran's response, the RO must obtain copies of the Veteran's complete treatment records from the Dallas VA Medical Center and associate the records with the claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his residuals of an avulsion fracture of the right ankle and left ankle strain.  The electronic claims file must be made available to and reviewed by the examiner.  

All indicated tests and studies must be performed.  The examiner must first record the range of motion of the bilateral ankles on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral ankle disabilities.  

The examiner must also state whether there is ankylosis of either ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.

3.  The Veteran must be afforded a VA examination to determine the current severity of his left foot disability.  The electronic claims file must be made available to and reviewed by the examiner.  

All indicated tests and studies must be performed.  The examiner must note the presence or absence of any objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left foot disability.  The examiner must indicate whether these symptoms represented by moderate, moderately severe, or severe impairment of the left foot.  In addition, the examiner must indicate whether the right foot disability is manifested by flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  If so, the examiner must fully describe the nature and severity of these conditions. 

4.  The Veteran must be afforded a VA examination to determine the current severity of his left knee disability.  The electronic claims file must be made available to and reviewed by the examiner.  

The examiner must conduct full range of motion studies on the service-connected left knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee disability.  

The examiner must also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the left knee.  The examiner must determine if the knee locks, and if so, the frequency of the locking.  

5.  The Veteran must be afforded a VA examination to determine the current severity of his low back disorder and any associated neurological impairment.  The electronic claims file must be made available to and reviewed by the examiner.  

The examiner must conduct full range of motion studies on the service-connected low back strain.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back strain.  

The examiner must also discuss any intervertebral disc syndrome found and/or incapacitating episodes due to intervertebral disc syndrome, if any.  Additionally, if intervertebral disc syndrome is present, the examiner must address whether this is part and parcel of the Veteran's back strain, or alternatively is of independent origin.  If of independent origin, the examiner must address whether symptoms of intervertebral disc syndrome may be differentiated from those of the Veteran's service-connected low back strain.  In addition, the examiner must address the frequency and duration of any intervertebral disc syndrome found and/or incapacitating episodes in the past 12 months due to intervertebral disc syndrome, as established by prescriptions for bed rest for treatment of intervertebral disc syndrome. 

The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back strain.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve of the lower extremities.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate. 

6.  The Veteran must be afforded a VA examination to determine the current severity his pseudofolliculitis barbae and tinea versicolor.  The electronic claims file must be made available to and reviewed by the examiner.  If possible, conduct the examination during a period when the Veteran is experiencing a flare-up of pseudofolliculitis barbae and tinea versicolor symptoms.  

The examiner must determine:

a)  The percentage of the Veteran's entire body and the percentage of exposed areas affected by the service-connected pseudofolliculitis barbae and tinea versicolor (including during any periods of flare-up if the examination is not conducted during such a period).  The examiner must report the percentage of the entire body and exposed areas affected by each service-connected skin disorder separately and the areas affected by the skin disorders in combination. 

b)  Whether the Veteran's treatment of pseudofolliculitis barbae and tinea versicolor includes the use of prescribed topical corticosteroid creams or other immunosuppressive drugs, and if so, whether this constitutes "systemic therapy."  The examiner must also determine whether the use of such therapy is required to treat the service-connected skin disorders.

c)  If the Veteran's use of topical corticosteroid creams is systemic and required, the examiner must estimate the frequency and duration of the treatment in a 12-month period, and whether it is used for less than six weeks, six weeks or more, or near-constant use.

7.  The Veteran must be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

10.  Thereafter, a statement of the case and notification of the Veteran's appellate rights must be issued on the issue of entitlement to a compensable rating for left knee scars, to include restoration of a 10 percent rating from April 13, 2012.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as to this issue, the case for entitlement to an increased rating for left knee scars must be certified to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


